Citation Nr: 1214833	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased schedular disability rating for hypermobility of the right patellar tendon, with degenerative arthritis, rated as noncompensably disabling prior to March 20, 1985; 10 percent disabling from March 20, 1985, to September 29, 2003; 20 percent disabling from September 29, 2003 to August 1, 2004, and 30 percent disabling thereafter.

2.  Entitlement to an increased schedular rating for the residuals of dislocation of the left patella, with hypermobility of the left patellar tendon and degenerative arthritis, rated as 20 percent disabling prior to August 1, 2004, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran's bilateral knee increased ratings appeal stem from a claim filed by the Veteran in September 2003.  However, as an October 2006 rating decision determined that VA had committed clear and unmistakable error when denying his March 1975 service connection claim for a right knee disability, the Veteran's effective date for his right knee disability was amended to March 1, 1975, and retroactive disability ratings were assigned.

The Board remanded the Veteran's claims for further procedural and evidentiary development in July 2010.  After completing the requested development to the extent possible, the Appeals Management Center (AMC) readjudicated the claims, as reflected by a January 2012 supplemental statement of the case.  Because the benefit sought remains denied, the claims have been returned to the Board.
 
The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As referenced above, the Board remanded the Veteran's claims for further development in July 2010, and after completing the requested development, the AMC readjudicated the Veteran's claims.  However, prior to the issuance of the January 2012 supplemental statement of the case readjudicating the Veteran's increased ratings claims, the AMC received a release form authorizing VA to obtain private treatment records related to the Veteran's 2010 total right knee replacement.  However, this release form was simply forwarded to the Board, and no efforts to obtain these relevant records have been made.  This must be accomplished.  

Moreover, the record reflects that the Veteran's VA treatment records were first associated with his claims file in August 2004, and no VA treatment records prior to October 2003 are of record.   The Veteran's VA treatment records were again obtained in May 2006; however, the records obtained were only for treatment in the month of May 2006.  Given that the gaps in the treatment obtained, coupled with the breadth of the rating periods on appeal, the Board finds that the Veteran's outstanding VA treatment records should be obtained.  Specifically, the AMC should request records prior to October 2003 and from August 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to identify, chronologically, the places at which he received right knee treatment since 1975, after which the RO should attempt to obtain copies of those record that have not already been incorporated into the record.  In any case, however, copies of the Veteran's VA treatment records from the VA Medical Center in Phoenix, Arizona prior to October 2003 and from August 2004 to the present should be associated with the claims file.  

2.  With any assistance necessary from the Veteran, attempt to obtain the Veteran's private treatment records from St. Luke's Hospital, 1800 E. Van Buren Street, Phoenix, Arizona, 85006.  All attempts to obtain these records must be documented, and if the attempts are unsuccessful, the Veteran should be so advised.

3.  Thereafter, readjudicate the Veteran's bilateral knee increased rating claims.  If the full benefit sought with regard to either claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate time for response.  Then, the Veteran's claims should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


